Citation Nr: 0813986	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  04-07 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine and chronic lumbar strain.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied entitlement to service connection for 
chronic low back pain.   


FINDING OF FACT

The evidence preponderates against a finding that the 
veteran's low back disorder either had its onset in service 
or preexisted service and was permanently worsened therein, 
or that DDD of the lumbar spine manifested to 10 percent 
within one year after separation from service.


CONCLUSION OF LAW

The veteran's lumbar spine disability, degenerative disc 
disease (DDD) of the lumbar spine and chronic lumbar strain, 
was not incurred in or aggravated by active military service; 
nor may it be presumed to have been incurred in service.  
38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107(a) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2002, March 
2006, and October 2006; a rating decision in June 2002; a 
statement of the case in February 2004; and a supplemental 
statement of the case in May 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in February 2008. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination and 
opinion in relation to this claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

In a claim received in January 2002, the veteran seeks 
entitlement to service connection for disc disease of the 
lumbar spine and chronic lumbar strain.  He contends that he 
injured his low back in service when he fell from a ladder 
while carrying ammunition that weighed approximately 50 to 60 
pounds.  He has experienced back symptomatology since that 
time and eventually required surgery in December 1996 because 
his back had become much worse.  

Initially, the Board notes that the veteran served during a 
defined period of war under 38 C.F.R. § 3.2(f).  He has not, 
however, alleged that a low back disorder was a result of 
trauma suffered in combat with the enemy.  Thus, 
consideration under 38 U.S.C.A. § 1154(b) is not warranted.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war, or had peacetime service after 
December 31, 1946, and a specified disease, such as organic 
disease of the nervous system, becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, to include a pre-existing chronic disease, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

To prevail on the issue of service connection on the merits, 
there must be medical evidence of (1) a current disability; 
(2) medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Service medical records show in the medical history 
accompanying his enlistment examination in September 1961, 
the veteran checked that he had worn a brace or back support; 
however, there was no comment on this by the examiner.  The 
veteran also denied having or having had painful joints.  At 
the enlistment examination the clinical evaluation was normal 
for his spine.  Two days later he was examined upon reporting 
for recruit training and no defects were noted.  In late 
November 1961, he qualified for full duty.  He was examined 
and found physically qualified for transfer.  On examination 
in September 1962 he was examined and found physically 
qualified for transfer.  At his release from active duty 
examination in September 1965, his spine was clinically 
evaluated as normal.  

Service personnel records show that the veteran reported to 
the USS Southerland in mid-December 1961.  Prior to the 
imminent departure of the USS Southerland, he was transferred 
in mid-April 1962 to the U.S. Naval Dental Clinic at Pearl 
Harbor until he reported at the USS Southerland in mid-May 
1962.  In July 1962 he was transferred to a Service School 
Command at a Naval Training Center at San Diego, California 
for temporary duty under instruction.  After completion of 
training in September 1962, he was designated a Seaman, 
Yeoman Striker.  He then reported to the USS Assurance in 
mid-October 1962.  At the time of discharge in September 1965 
the veteran had been recommended for reenlistment.   

The veteran submitted a claim in January 2002 seeking service 
connection for a back disability that began in 1962.  He did 
not indicate when he was treated or what medical facility or 
doctor treated him.  

With his claim in January 2002 and in June 2003 the veteran 
submitted private medical records from December 1996 to April 
1997 that pertain to surgery for a low back disorder and 
follow-up.  A private hospital discharge summary shows the 
veteran was admitted on December 10, 1996 with severe right 
lumbar radiculitis pain.  He was placed on bedrest and a 
neurology consultation was obtained.  He was discharged the 
following day with home physical therapy.   

A private medical report of a neurological consultation on 
December 11, 1996, indicates that the veteran presented with 
severe low back pain and right leg pain and partial right 
foot drop that had started the previous week.  He denied any 
previous history of trauma or lifting to his back.  His past 
medical history was noncontributory.  After examination, the 
impression was low back pain and right leg pain with partial 
right foot drop, rule out L4-5 disk herniation.  A MRI scan 
was planned with possible neurosurgical evaluation or 
aggressive physical therapy.  

Approximately a week later, the veteran sought a surgical 
consultation.  A MRI scan showed a large extruded disk on the 
right side at L4-5.  Two days later he underwent a lumbar 
laminectomy L4-5 on the right.  The records at both the 
surgical consultation and the day of the surgery provide a 
history of the veteran having developed severe pain in the 
right hip and leg after returning from a trip about a week or 
week and a half earlier.  His past medical history was 
otherwise negative.  

In a statement received in January 2002 the veteran related 
that he injured his back aboard the ship loading ammunitions 
before they sailed to the South Pacific.  He was handling 
ammunition with a weight of approximately 55 pounds when he 
slipped down a ladder carrying one.  He was given "APCs" (a 
pill containing aspirin, phenacetin, and caffeine) and told 
to go back to work.  He was bothered with his back the rest 
of his enlistment.  He continued to have back problems until 
it became apparent something had to be done and the surgery 
was performed.  

At a VA examination in March 2002, the examiner reviewed the 
December 1996 private medical records related to the 
veteran's complaints of right leg numbness and developing a 
right foot drop and the subsequent back surgery.  The veteran 
stated that in 1962 he had fallen off a ladder while in the 
Navy and developed chronic back pain.  He then had surgery in 
1997.  He described his current symptoms and clinical 
findings were recorded.  The diagnosis was chronic low back 
pain, status post traumatic injury and surgery, L4/5 DDD and 
L5/S1 spondylolisthesis, moderate to severe functional loss 
due to pain and decreased range of motion.  

In May 2003 the veteran wrote that his current back and 
bilateral leg symptoms were a direct result of an injury 
suffered while serving aboard the ship USS Southerland from 
December 1961 to July 1962.  He was concerned at that time 
that no mention of the injury was placed in his service 
record so that there would be no negative impact on his 
ability to get a job, health insurance or advancement in the 
Navy.  There was only a medic on board and he handed out APCs 
with codeine.  He lived with back pain off and on during the 
time he was on that ship.  He then was on shore duty but the 
back pain returned when he went back to sea.  

The veteran described that the injury happened while loading 
projectiles into a storage compartment and when he fell off a 
ladder he held on to the projectile instead of catching 
himself for fear it would explode.  He could not straighten 
up for weeks and could not get out of bed for several days.  
He indicated that none of this would be in his service or 
health records.  He suffered several years with lower back 
pain and pain in his legs until he had to get some help.  He 
sought medical help privately and at that time he had the 
back surgery.  

The veteran, through his attorney, in a statement received in 
May 2003 and June 2003 indicates that he did not suffer from 
low back pain before service and that his back pain began in 
service and continued chronically thereafter.

A statement dated in May 2003 from a private doctor of 
chiropractic at a back pain clinic wrote that the veteran had 
been a patient since 1993.  He had long standing degenerative 
changes but the doctor was unable to give a specific time or 
incident that caused them.  

The veteran has submitted many medical articles regarding the 
low back taken from the internet or from a medical journal 
including onset and treatment of back pain, predicting who 
will develop chronic low back pain, and the lack of care 
seeking.  

Lay statements were received from the veteran's father, 
brother and sister who wrote their understanding of the 
incident in service that caused the veteran's back injury and 
that he had symptoms since service.  His father stated that 
the veteran was not hospitalized at the time of the injury 
but was put on limited duty for over six weeks.  His father 
related that at the time of the veteran's back surgery in 
December 1996, the surgeon stated that the time of the injury 
could not be determined but it was from an old injury that 
had needed attention for many years.  

A private medical doctor, Dr. D.D.Z., performed a medical 
evaluation and provided an opinion in June 2004.  The veteran 
reported his history as having developed pain and discomfort 
affecting the lumbosacral spine when he was in the Navy.  He 
was helping to store ammunition when he fell on the stairs 
while carrying a projectile that weighed approximately 60 
pounds.  He fell approximately six feet, landing on his back.  
He had bruising over the back and buttocks.  He was provided 
APCs by a medic who did not examine him and subsequently was 
provided APCs regularly.  No record of this accident was 
kept.  The veteran stated that as a yeoman aboard this vessel 
he was the record keeper.  He removed all records from his 
file that had to do with this back injury.  He did this 
because he did not want it known in the Navy that he had 
sustained a significant back injury and did not want it known 
when he returned to civilian life that he had had a back 
injury while in the Navy.  

The veteran related that after the Navy he had episodes of 
back pain and discomfort for which, over the years, he used 
pain pills, and did whatever he could to avoid having 
operative intervention.  The veteran reported that from 
approximately 1978 through 1983 he did seek medical care from 
a physician because of pain affecting the lumbar spine and 
right lower extremity.  He denied having sustained other 
injuries affecting his lumbosacral spine since the injury in 
the Navy.  He indicated that the pain over time intensified 
to such an extent that he was using a cane.  The medical 
records pertinent to the December 1996 surgery and follow-up 
were noted.   The veteran's current symptoms were described 
and clinical findings were recorded.  

Dr. D.D.Z. opined that the veteran's lumbosacral spine 
condition was caused by the fall down stairs approximately 
six feet when carrying a five inch projectile weighing 
approximately 60 pounds.  He sustained bruising affecting the 
lumbar paraspinous musculature and buttocks at that time.  
The private examiner had reviewed medical records provided 
from the sources alluded to in his report.  He believed that 
the fall was the proximate cause of the back condition that 
waxed and waned over a 35 year period of time and, 
ultimately, in 1996 materially worsened to such an extent 
that operative intervention was necessitated.

It was his professional medical opinion, based on the medical 
articles provided as well as the service record and the 
history obtained from the veteran that the back condition 
began in 1961 when he sustained a back injury.  He also found 
that over the years the veteran had worsening pain and 
discomfort affecting the lumbosacral spine.  The veteran had 
indicated seeking medical care from a physician from 1978 
through 1982 or 1983 for pain affecting the lumbar spine and 
right lower extremity.  He was provided muscle relaxers by 
that physician.  The examiner concluded that this history 
implies that even then the veteran was having radicular pain 
affecting the right lower extremity.  In his medical opinion, 
the increased pain and discomfort affecting the lumbar spine 
and right lower extremity over the years were causally due to 
the 1961 fall down stairs when carrying out work duties on 
the USS Southerland.  

At a VA examination for peripheral neuropathy in May 2006, 
the examiner identified no treatment for peripheral 
neuropathy in the veteran's service medical records.  He had 
a normal neurologic examination.  The diagnosis was no 
clinically significant peripheral neuropathy was diagnosed at 
that visit.  He had no foot drop.  The opinion was that his 
right foot drop resolved after his laminectomy.  

At a VA examination of the spine in May 2006 the examiner 
reviewed the claims file and noted that the veteran had an 
acute presentation of back pain with right foot drop in 1996.  
The veteran related that he injured his back in 1962 when he 
fell while carrying ammunition and recalled that he had 
minimal treatment.  He had no change in his military duties.  
Over the years he developed back pain and in 1996 had 
surgery.  The clinical findings were recorded.  The diagnoses 
were L4-L5 disc disease with acute right foot drop that 
required laminectomy and moderate chronic lumbar strain.  

The VA examiner opined that it was not at least as likely as 
not that the acute L4-L5 disc disease in 1996 with acute 
right foot drop was related to an injury that occurred 34 
years prior to these acute symptoms.  The VA examiner located 
no evidence of treatment for back pain or right foot drop in 
the veteran's service medical records.  The VA examiner 
opined that it was not at least as likely as not that the 
symptoms the veteran had in 1996 were present during his 
military service.  Further, it was not at least as likely as 
not that the symptoms the veteran had in 1996 were related to 
any injury that occurred 34 years earlier.   

The veteran's attorney also submitted an excerpt from a 
medical opinion in another one of her cases regarding an 
injury to the lumbar spine.

VA outpatient treatment records from June 2001 to April 2002 
show that the veteran sought treatment for back pain and had 
an EMG that revealed peripheral neuropathy.

The veteran submitted a photocopy of an envelope address to 
his parents and one page of a letter he wrote.  The postmark 
shows "DEC" but the year is not legible.  He wrote "my 
back has bothered me a little and I still have a cold, but 
those two things stay wrong with me anyway."  

The RO indicated that attempts to retrieve the ship's log 
from the USS Southerland from January 1, 1961 through 
December 31, 1962 were unsuccessful.   

Upon careful review of all the evidence of this case, the 
Board finds that service connection for a low back disorder 
is not warranted.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].  In the evaluation of 
evidence, VA adjudicators may properly consider internal 
inconsistency, facial plausibility and consistency with other 
evidence submitted on behalf of the veteran.  See Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996)(holding that credibility can be impeached 
generally by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character).  It has 
also been observed that the Board has the "authority to 
discount the weight and probative value of evidence in light 
of its inherent characteristics in its relationship to other 
items of evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 
(Fed. Cir. 1997).

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis of a low back injury, disc 
disease of the lumbar spine or chronic lumbar strain.  Thus, 
a chronic low back disorder is not shown in service.  

There is no medical evidence of record that shows DDD of the 
lumbar spine was manifested to a compensable degree within 
one year from the veteran's date of separation from service.  
Accordingly, entitlement to service connection for DDD on a 
presumptive basis is not warranted.

Although at his entrance examination the veteran gave a 
history of having worn a brace or back support, there is no 
further history or clinical notation of a low back disorder 
at the entrance examination.  Accordingly, the veteran is 
presumed to have been in sound condition upon entry into 
service.  Mere history provided by the veteran of the pre-
service existence of conditions recorded at the time of the 
entrance examination does not, in itself, constitute a 
notation of a preexisting condition.  38 C.F.R. § 
3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

The veteran has claimed that he injured his low back in 
service due to a fall off a ladder and had bruising over the 
back and buttocks.  This incident occurred while he was 
stationed on the USS Southerland in 1962.  The veteran is 
competent to state that he fell off a ladder and that he 
injured his back described as bruising.  However, he has 
related different versions of the accident, first describing 
it as slipping down a ladder, then at a VA examination that 
he had fallen off a ladder and when seen by Dr. D.D.Z. the 
history was that he had fallen down stairs approximately six 
feet and landed on his back.  In January 2002 he wrote that 
he was given some APCs and told to go back to work.  However, 
in May 2003, he wrote that he could not get out of bed for 
several days and could not straighten up for weeks.  There 
also is a lack of contemporaneous medical evidence.  Service 
medical records are negative for any complaints, findings, or 
diagnosis of a low back injury, disc disease of the lumbar 
spine or chronic lumbar strain.  On examination in September 
1962 when he was transferred from the USS Southerland and 
thus after the claimed injury, he was examined and found 
physically qualified for transfer.  Later, on examination in 
September 1965 when he was released from active duty, his 
spine was normal.  

The veteran has acknowledged that the service medical records 
do not contain evidence of his back injury.  He first 
indicated that he did not seek medical treatment other than 
getting APCs from a medic as he did not want mention of a 
back injury placed in his service medical records to avoid 
any negative impact on his Navy career or post-service job or 
getting insurance.  However, he later reported to Dr. D.D.Z. 
in June 2004, that he was the record keeper on the ship and 
he had removed all records from his file that had to do with 
his back injury.  The page from a letter to his parents is of 
low probative value as it is not clear when the letter was 
written and does not relate that he suffered a back injury.  

The veteran's inconsistencies in the reporting of the 
occurrence of the claimed back injury and his explanation as 
to why there was a lack of contemporaneous medical evidence 
in his service medical records affect the credibility of the 
veteran's history of experiencing a back injury in service.  
The lack of objective indication of the presence of a chronic 
back disorder during service also bears on his credibility 
that he continued to have symptoms in service after the fall.  

The veteran is also claiming continuity of symptomatology 
since service.  The veteran is competent to state that he 
experienced low back symptoms during the years since service.  
The veteran has stated that he experienced low back symptoms 
since service which worsened until he required surgery in 
December 1996.  There is no medical evidence of record that 
he sought treatment until 1993, approximately 28 years after 
service, when he saw a private chiropractor.  The 
chiropractor wrote in May 2003 that he was unable to link the 
veteran's degenerative changes in his back to a specific time 
or incident.  The veteran has mentioned that he sought 
medical care from approximately 1978 through 1983; however, 
these records have not been submitted.  Although the veteran 
was notified in February 2002 and October 2006 that VA would 
assist him in securing private medical records, there is no 
indication that he has requested such assistance.   

Moreover, the factual evidence shows that when he sought 
medical treatment in December 1996, at the neurological 
evaluation, he reported that the low back pain and right leg 
pain had started the previous week.  He also denied any 
previous history of trauma or lifting to his back.  When seen 
by other medical professionals during this time, he 
consistently described a history of having developed severe 
back and right leg pain after a recent trip and his past 
medical history was otherwise negative.  At a VA examination 
in March 2002, he reported the fall in service and chronic 
back pain, but did not report any medical treatment until the 
evaluation just prior to his surgery in December 1996.  In 
view of the lengthy period after separation from service 
without evidence of findings or diagnosis, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  Thus, the probative value of 
his statements that he had continued symptomatology since an 
injury in service is lessened by the lack of corroborating 
medical evidence.  

The private and VA medical treatment evidence of record shows 
a low back disorder and related symptomatology.  It does not, 
however, provide a link between a back disorder and the 
veteran's service, or to claimed symptomatology since 
service.

The VA examiner's diagnosis in March 2002 of chronic low back 
pain, status post traumatic injury and surgery for disk 
disease and spondylolisthesis is of low probative value.  The 
examiner reviewed copies of the December 1996 operative 
report and a December 1996 x-ray.  The examiner did not 
review the veteran's service medical records and based his 
diagnosis of a prior injury on the history provided by the 
veteran which has been found to be of low probative value.  
Thus, the probative value of this physician's statement is 
greatly reduced by the fact that it is not shown to have been 
based upon a review of the claims file or other detailed 
medical history.  Swann v. Brown, 5 Vet. App. 229 (1993); 
Black v. Brown, 5 Vet. App. 177 (1993).  The Board also notes 
that the physician did not provide an opinion.  Accordingly, 
the Board finds that this medical diagnosis is not competent 
medical evidence of a nexus between the veteran's current low 
back disorder and active service or to alleged symptomatology 
since service.

Dr. D.D.Z. has provided a medical opinion that the veteran's 
lumbosacral spine condition was caused by the fall down the 
stairs in service.  This was the proximate cause of the back 
condition that continued in varying severity over a 35 year 
period of time and finally had worsened to such an extent in 
1996 that surgery was necessary.  It does not appear that the 
doctor examined the veteran's service medical records.  Thus, 
his opinion is based on a history of an injury in service 
provided by the veteran which, as discussed above, is of low 
probative value.  

Dr. D.D.Z.'s opinion was also based on the veteran's report 
of continuity of symptomatology after service and the report 
of having seen a private medical provider for a period 
approximately from 1978 through 1983 which implied that even 
then the veteran was having radicular pain affecting the 
right lower extremity.  There is no indication that Dr. D. D. 
Z. reviewed these medical records.  Unlike his discussion of 
other medical records reviewed, there is no reference by name 
of the medical provider or discussion of the evidence shown, 
only what the veteran reported regarding this treatment.  
Thus, his opinion as to continuity of symptomatology is based 
on the history provided by the veteran which has been 
contradicted by other facts in the record and found to be of 
low probative value.  Accordingly, the opinion of Dr. D.D.Z. 
is of low probative value regarding a nexus between the 
veteran's current low back disorder and active service or to 
alleged symptomatology since service.

The Board finds the most probative evidence concerning the 
etiology of DDD of the lumbar spine is the May 2006 VA 
examination.  Specifically, the Board notes the examiner 
reviewed the claims file, including the service medical 
records, examined the veteran and conducted clinical testing.  
The VA examiner's opinion, based upon the medical evidence 
present in the file, found it was not at least as likely as 
not that the acute disc disease in 1996 was related to an 
injury that occurred 34 years prior to these acute symptoms; 
it was not at least as likely as not that the symptoms the 
veteran had in 1996 were present during military service; and 
it was not at least as likely as not that the symptoms in 
1996 were related to any injury that occurred 34 years 
earlier.  The VA examiner, even with consideration that the 
veteran suffered a claimed back injury in service, though 
noted that there was no evidence of treatment for back pain 
or evidence of foot drop in service, did not provide a link 
between the veteran's current back disorder and an incident 
in service.  Accordingly, onset did not occur in service.  It 
appears that the VA examiner's opinion was based on review of 
the claims file and sound medical judgment.

Upon review of the submitted excerpts from the diagnostic 
literature regarding low back disorders, the Board notes that 
it is not sufficient to demonstrate the requisite medical 
nexus for a claim for service connection.  A medical article 
as evidence must demonstrate a connection between the present 
condition and service.  Although the literature suggests that 
there may be varied causes of low back disability, various 
means of treatment and discussion of the seeking of care for 
a back disability, that literature, standing alone, does not 
discuss generic relationships with a degree of certainty 
which, under the facts of this case, serves to establish a 
link between the veteran's claimed low back disability and 
his service.  See Sacks v. West, 11 Vet. App. 314 (1998).  As 
such, it is of minimal probative value.  

The excerpt from a prior case decided by the Board is of no 
probative value.  The Board is required to review the 
evidence of record for each claim on a de novo basis and 
without providing any deference to a prior Board decision.  
See 38 C.F.R. § 20.1303 (2007).

The Board has carefully considered the veteran's statements 
and those of his family.  His family has written about the 
veteran having suffered a back injury in service and that he 
currently suffers from back pain.  The Board finds that the 
veteran and his family members are laypersons who are not 
qualified to opine on the etiology of a medical disorder.  
They are competent, as a lay person, to report that as to 
which each has personal knowledge.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  They are not competent to offer a medical 
opinion as to cause or etiology of the claimed disability, as 
there is no evidence of record that they have specialized 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opinion on matter 
requiring medical knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The lay statements of the veteran and his 
family are not competent medical evidence as to a nexus 
between the veteran's low back disorder and his service or as 
to the etiology of his back disorder.

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
lumbar spine disability.  The favorable medical evidence is 
not probative and the preponderance of the remaining evidence 
did not support service connection.  Although a low back 
disorder has been diagnosed, there is no probative, competent 
medical evidence of record linking the disability to service 
or to any event in service.  Therefore, the benefit-of-the-
doubt doctrine is inapplicable, and service connection must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for disc disease of the 
lumbar spine and chronic lumbar strain is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


